DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This Office Action is in response to the amendment filed on March 2, 2022.  Claim 7 has been previously cancelled.  Claims 24 - 27 have been newly added.  Claims 1-6 and 8-27 are pending.  Claims 1, 17, 21 and 22 are independent.

Response to Arguments
Applicants’ arguments filed March 2, 2022, with respect to the rejections of claims 1-6 and 8-23 have been fully considered and persuasive.  Thus, the rejection has been withdrawn in light of the arguments and newly added claim limitations.  

Allowable Subject Matter
Claims 1-6 and 8-27 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the closest prior art, U.S. Patent Publication No. 2018/0136644 to Levinson et al. (hereafter “Levinson”).
With respect to independent claim 1, Levinson, taken singly or in combination with other prior art of record, does not disclose or teach the platform comprising an infrastructure recognition module applying an infrastructure recognition algorithm to determine a classification of the at least one infrastructure based at least on the sensed data; and an infrastructure assessment module applying an infrastructure assessment algorithm to determine the non-navigational quality of the at least one infrastructure based at least on the sensed data and the classification of the at least one infrastructure, in combination with other limitations of the claim.
With respect to independent claim 17, Levinson, taken singly or in combination with other prior art of record, does not disclose or teach the platform comprising an infrastructure recognition module applying an infrastructure recognition algorithm to determine a classification of the at least one infrastructure based at least on the sensed data; an infrastructure assessment module applying an infrastructure assessment algorithm to determine the non-navigational quality of the at least one infrastructure Page 5 of 17based at least on the sensed data and the classification of the at least one infrastructure; and a user interface allowing an administrative user to configure the infrastructure recognition algorithm, the infrastructure assessment algorithm, or both., in combination with other limitations of the claim.
With respect to independent claim 21, Levinson, taken singly or in combination with other prior art of record, does not disclose or teach the platform comprising an infrastructure recognition module applying an infrastructure recognition algorithm to determine a classification of the at least one infrastructure based at least on the sensed data; and an infrastructure assessment module applying an infrastructure assessment algorithm to determine the non-navigational quality of the at least one infrastructure based at least on the sensed data and the classification of the at least one infrastructure, in combination with other limitations of the claim.
With respect to independent claim 22, Levinson, taken singly or in combination with other prior art of record, does not disclose or teach at least a first land vehicle and at least one secondary autonomous or semi-autonomous vehicle, the first vehicle being arranged to transport the at least one second secondary autonomous or semi-autonomous vehicle, the at least one secondary autonomous or semi-autonomous vehicle configured to collect the sensed data corresponding to the at least one infrastructure; an infrastructure recognition module applying an infrastructure recognition algorithm to determine a classification of the at least one infrastructure based at least on the sensed data; and an infrastructure assessment module applying an infrastructure assessment algorithm to determine the non-navigational quality of the at least one infrastructure based at least on the sensed data and the classification of the at least one infrastructure, in combination with other limitations of the claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEMETRA R SMITH-STEWART whose telephone number is (571)270-3965. The examiner can normally be reached 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEMETRA R SMITH-STEWART/Examiner, Art Unit 3661                                                                                                                                                                                                        
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661